 

From: Timothy Brunold <brunold@usc.edu>

To: Donna Heinel

cc: Katharine Harrington

Sent: 2/10/2014 10:16:14 AM

Subject: RE: VIP list from Athletics-Thank you for everything!!!

Thank you Donna — we'll be sure to track these and handle them with care.
| expect that by the second week of March, we'll have a good sense of what's going on with these cases.
Tim

Timothy E. Brunold
Dean of Admission

University of Southern California

700 Childs Way — JHH 216

Los Angeles, California 90089-0911

Tel: 213.740.6753

Executive assistant: Brenda Mallory (mallory@usc.edu)

From: Donna Heinel [mailto:dheinel@usc.edu]

Sent: Friday, February 07, 2014 4:21 PM

To: Timothy Brunold

Cc: Katharine Harrington

Subject: VIP list from Athletics-Thank you for everything!!!

Radio Show VIP Dean interview-Kirk
Fa Don Winston VIP . Galen Center donor
3 sons played FB here
Fa Don Winston VIP/Subco - FOOTBALL-Ma r
Fa Don Winston | VIP Valley Fever
Scholarship
Club Donna Heinel | VIP . time donors
Transfer Donna Heinel | VIP
Fa JK McKa VIP
Coca Cola Jose VIP . Dean interview
Friends of Pat Pat Haden VIP Dean interview
UCLA Pat Haden VIP
Fa Pat Haden VIP . code known to man
Wintraub
Fa Pat Haden VIP - recommendation
Deve Pat/Ron VIP Dean interview
Scholarship
Club Ron Orr VIP . time donors

Transfer Ron Orr VIP Kirk-Thank
WROW Steve VIP/Subco . Neice
Fa Ron Orr VIP Da
Fa Pat Haden VIP close friend of Pat

MGLF PCH/Alex VIP/Subco . ami
MBAS Ron Orr VIP/Subco . shot

 

Donna C. Heinel Ed.D
Senior Associate Athletic Director/SWA
Associate Professer-Rossier School of Education

USAO-VB-01321317
University of Southern California

USAO-VB-01321318
